Order entered June 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01677-CR

                               MELVIN CELESTINE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F08-61495-I

                                             ORDER
       The Court REINSTATES the appeal.

       In his first issue on appeal, appellant contends that he is entitled to a new trial because the

record of the original plea hearing has either not been filed with this Court or has been lost or

destroyed. Because there has been no finding from the trial court that the record of the original

plea hearing has been lost or destroyed, on May 29, 2013, we abated the appeal for the trial court

to make findings regarding the original plea hearing.

       We ADOPT the trial court’s findings that: (1) Velma Loza, official court reporter of the

Criminal District Court No. 2, has kept a daily log of every case she has reported since 2002;

(2) Ms. Loza searched her log and the case was not reported by her; (3) the case was originally

charged as a felony, but was reduced to a misdemeanor; (4) misdemeanor cases are not reported
on the record absent a request from counsel; (5) had counsel made such a request, Ms. Loza

would have recorded the hearing; (6) there is no record from the March 27, 2009 hearing; and

(7) because the hearing was not recorded, there are no notes to transcribe or that have been lost

or destroyed.

       The State’s brief is due within thirty days of the date of this order.


                                                      /s/     DAVID EVANS
                                                              JUSTICE